THIS was theprincipal fuit in feveral a ¿Hons on a policy of Infurance, in which a confolidation rule had been granted. A commiffion to examine had been taken out, titled in a confolidated caufe ; in the commiffion, the defendant joined and titled his crofs interrogatories in the fame manner.
Hoffman moved to read, in the principal caufe, the evidence taken under commiffion, titled in that which had been confolidated. The court, after fome words by Pendleton in oppofition, granted the motion, with colts to abide the event of the fuit.